DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 2/8/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
Claims 1-3, 5, 8-21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 7,339,975 to Yamanaka et al in view of USPUB 2002/0090172 to Okazaki et al.
Fig. 15 and 20A of Yamanaka are reproduced for reference.

    PNG
    media_image1.png
    449
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    465
    media_image2.png
    Greyscale

 	Yamanaka shows the following.
 	Claim 1. (Currently Amended) An optical connector comprising: an optical fiber 40 on the base substrate; a plurality of optical devices (at least two of 11A-11E) having different wavelength bands (see column 6, lines 10-18; column 27, line 27-column 28, line 3) and arranged in a curved shape concave toward the optical fiber (see fig. 15) to surround an end surface of the optical fiber; and an optical path changing device 7 (see fig. 20A) between the optical fiber and the plurality of optical devices and configured to diffract or refract incident light at different angles according to wavelength bands of the incident light, and wherein 
 	Claim 2. (Original) The optical connector of claim 1, wherein the plurality of optical devices are configured to output light in reverse radial directions converging on a region of the optical path changing device or configured to receive light diverging from the region of the optical path changing device in radial directions.  See fig. 20A.

 	Claim 5. (Original) The optical connector of claim 1, wherein the plurality of optical devices are arranged along a curve concave toward the end surface of the optical fiber in an order from a shortest wavelength band to a longest wavelength band.  See fig. 15. 
 	Re claims 8, 11, 12, 19, and 23-26, Yamanaka doesn’t show the first to fourth optical devices are arranged along a curve according to the first to fourth wavelength bands of the first to fourth optical devices in an order from the first wavelength band, which is shortest, to the fourth wavelength band, which is longest.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device to include to the first to fourth wavelength bands of the first to fourth optical devices in an order from the first wavelength band, which is shortest, to the fourth wavelength band, which is longest as needed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 	Claim 9. (Original) The optical connector of claim 1, wherein the plurality of optical devices are spaced apart from each other with a gap between neighboring optical devices.  See fig. 15.  

  	Claim 13. (Original) The optical connector of claim 12, wherein light having the first to fourth wavelength bands has relatively large angular deviations at one of an entrance side and an exit side of the optical path changing device, and the light having the first to fourth wavelength bands has relatively small angular deviations at the other of the entrance side and the exit side of the optical path changing device.  See fig. 20.
 	Re claims 14, 15, and 20, Okazaki shows a plurality of first alignment guides 10 (see fig. 4 of Okazaki) respectively configured to align the plurality of optical devices; a second alignment guide 46 configured to align the optical fiber; and a third alignment guide 44, 45 (see fig. 4 of Okazaki) configured to align the optical path changing device, wherein the first to third alignment guides are provided on the base substrate.  
 	Re claims 16-18 and 20, Yamanaka and Okazaki do not show the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

 	Re claim 19, See column 9, line 65-column 10, line 5 of Yamanaka.
 	Re claim 21. (Original) The optical connector of claim 1, wherein a polyhedron prism providing refracting surfaces having different angles in optical paths of the plurality of optical devices is between the optical path changing device and the plurality of optical devices.  See column 9, line 65-column 10, line 5 of Yamanaka. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 7,339,975 to Yamanaka et al, USPUB 2002/0090172 to Okazaki et al, and further in view of USPUB 2013/0235459 to Shiozaki et al.
 	Yamanaka and Okazaki show every aspect of claimed invention except for a transmissive diffraction grating.  Shiozaki shows a general teaching of utilizing a transmissive diffraction grating for the purpose of efficiently splitting the light received from the input port with a desired angle as needed.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include a transmissive diffraction grating as shon in Hiozaki for the purpose of efficiently splitting the light received from the input port with a desired angle as needed.  It is clear this would improve the device.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 7,339,975 to Yamanaka et al, USPUB 2002/0090172 to Okazaki et al, and further in view of USPUB 2017/0276946 to Yokoyama.
 	Yamanaka and Okazaki show every aspect of claimed invention except for the polyhedron prism comprises a concave polygonal entrance or exit surface comprising the refracting surfaces having different angles.  Yokoyama shows a general teaching of utilizing a prism 13 having a concave polygonal surface 15 (see fig. 3) for the purpose of efficiently reflecting the image light as needed.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the polyhedron prism comprises a concave polygonal entrance or exit surface as shown in Yokoyama for the purpose of efficiently reflecting the image light as needed.  It is clear this would improve the device.

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883